DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 19-39 are pending in the instant invention.  According to the Amendments to the Claims, filed March 28, 2022, claims 36 and 38 were amended, claims 1-18 were cancelled and claim 39 was added.

Status of Priority

	This invention is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/EP2019/051134, filed January 17, 2019, which claims priority under 35 U.S.C. § 119(e) to US Provisional Application No. 62/622,379, filed January 26, 2018.

Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
	The inventor’s or joint inventor’s provisional election of the following, with traverse, in  the reply filed on March 28, 2022, is acknowledged: a) Group II - claims 27 and 39; and b) substituted [1,2,4]triazolo[4,3-a]pyrazine - p. 57, Example 31, shown to the right, and hereafter referred to as (3-chlorophenyl)(3-(phenylethynyl)-5,6-dihydro-[1,2,4]triazolo-[4,3-a]pyrazin-7(8H)-yl)methanone.  Claims 27 and 39 read on the elected species.  Affirmation of this election must be made by the inventor or joint inventor in replying to this Office action.
	Similarly, the inventor or joint inventor should further note that the traversal is on the grounds that the inventions of Group I and Group III should be examined simultaneously, as both have identical classification.
	Likewise, the inventor or joint inventor should further note that this is not found persuasive because the multiple inventions in the instant invention are independent or distinct for the reasons disclosed in the Requirement for Restriction / Election of Species, mailed on October 27, 2021.
	Next, the inventor or joint inventor should further note that there would be a serious burden on the examiner if restriction was not required because the inventions have acquired a separate status in the art due to their divergent subject matter and would require a different field of search.
	Then, the inventor or joint inventor should further note that the requirement is still deemed proper and is therefore made FINAL.
	Here, the inventor or joint inventor should further note that claim 27 is directed to allowable substituted [1,2,4]triazolo[4,3-a]pyrazines.  Pursuant to the procedures set forth in MPEP § 821.04(b), claims 36-38, directed to t a method for treatment and/or prevention of a neurological and psychiatric disorder associated with glutamate dysfunction…, comprising administering… an instantly recited substituted [1,2,4]triazolo[4,3-a]pyrazine, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
	Now, the inventor or joint inventor should further note that claims 19-26 and 28-35, directed to the invention of Group I, drawn to substituted [1,2,4]triazolo[4,3-a]pyrazines of the Formula (I), do not require all the limitations of the allowable substituted [1,2,4]triazolo[4,3-a]-pyrazines, and have NOT been rejoined.

	Moreover, the inventor or joint inventor should further note that since a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between Group II and Group III, respectively, as set forth in the Office action, mailed on October 27, 2021, is hereby withdrawn.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, the inventor or joint inventor is advised that if any claim presented in a continuation or divisional invention is anticipated by, or includes all the limitations of, a claim that is allowable in the present invention, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant invention.
	Furthermore, the inventor or joint inventor should also note that once the restriction requirement is withdrawn, the provisions of 35 U.S.C. § 121 are no longer applicable.  {See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971); and MPEP § 804.01}.
	Also, the inventor or joint inventor should further note that claims 19-26 and 28-35 were withdrawn from further consideration, pursuant to 37 CFR 1.142(b), as being drawn to a nonelected or cancelled invention, there being no allowable generic or linking claim.
	Thus, a first Office action and prosecution on the merits of claims 27 and 36-39 is contained within.

Specification Objection - Disclosure

	The following guidelines illustrate the preferred layout for the specification of a utility application.  These guidelines are suggested for the inventor’s or joint inventor’s use.

Arrangement of the Specification

As provided in 37 CFR 1.77(b), the specification of a utility invention should include the following sections in order.  Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading.  If no text follows the section heading, the phrase Not Applicable should follow the section heading:
(a)	TITLE OF THE INVENTION.
(b)	CROSS-REFERENCE TO RELATED APPLICATIONS.
(c)	STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR 
	DEVELOPMENT.
(d)	THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e)	INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A 
	COMPACT DISC.
(f)	BACKGROUND OF THE INVENTION.
	(1)	Field of the Invention.
	(2)	Description of Related Art (including information disclosed under 37 CFR 1.97 
		and 1.98).
(g)	BRIEF SUMMARY OF THE INVENTION.
(h)	BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(i)	DETAILED DESCRIPTION OF THE INVENTION.
(j)	CLAIM OR CLAIMS (commencing on a separate sheet).
(k)	ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(l)	SEQUENCE LISTING (See MPEP § 2424 and 37 CFR 1.821-1.825).

	The inventor or joint inventor is advised to format the specification according to 37 CFR 1.77(b) above and 37 CFR 1.77(c).  Revisions should particularly include and/or address: a) section headings (b-i), where applicable; and b) bold-type, underline, and/or upper case formatting.  Appropriate correction may be required.

Specification Objection - Title

	The inventor or joint inventor is reminded of the proper content of the title of the invention.
	The title of the invention should be brief, but technically accurate and descriptive and should contain fewer than 500 characters.  See 37 CFR 1.72(a) and MPEP § 606.
	The title of the invention is not technically accurate and descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  In the revised title, the examiner suggests additionally identifying the instantly recited substituted [1,2,4]triazolo[4,3-a]pyrazines.
	The following title is suggested: SUBSTITUTED [1,2,4]TRIAZOLO[4,3-a]PYRAZINES AS MODULATORS OF mGlu5 RECEPTORS.
	Appropriate correction is required.

Claim Objections

	Claim 27 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation(s):
27.	A compound selected from the group consisting of:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
,

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
,

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
, 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
,

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
, 
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
,

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
, 
    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
,

    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
, 
    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale
,

    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale
, 
    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale
,

    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale
, 
    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale
,

    PNG
    media_image19.png
    200
    400
    media_image19.png
    Greyscale
, 
    PNG
    media_image20.png
    200
    400
    media_image20.png
    Greyscale
,

    PNG
    media_image21.png
    200
    400
    media_image21.png
    Greyscale
, 
    PNG
    media_image22.png
    200
    400
    media_image22.png
    Greyscale
,

    PNG
    media_image23.png
    200
    400
    media_image23.png
    Greyscale
, 
    PNG
    media_image24.png
    200
    400
    media_image24.png
    Greyscale
,

    PNG
    media_image25.png
    200
    400
    media_image25.png
    Greyscale
, 
    PNG
    media_image26.png
    200
    400
    media_image26.png
    Greyscale
,

    PNG
    media_image27.png
    200
    400
    media_image27.png
    Greyscale
, 
    PNG
    media_image28.png
    200
    400
    media_image28.png
    Greyscale
,

    PNG
    media_image29.png
    200
    400
    media_image29.png
    Greyscale
, 
    PNG
    media_image30.png
    200
    400
    media_image30.png
    Greyscale
,

    PNG
    media_image31.png
    200
    400
    media_image31.png
    Greyscale
, 
    PNG
    media_image32.png
    200
    400
    media_image32.png
    Greyscale
,

    PNG
    media_image33.png
    200
    400
    media_image33.png
    Greyscale
, 
    PNG
    media_image34.png
    200
    400
    media_image34.png
    Greyscale
,

    PNG
    media_image35.png
    200
    400
    media_image35.png
    Greyscale
, 
    PNG
    media_image36.png
    200
    400
    media_image36.png
    Greyscale
,

    PNG
    media_image37.png
    200
    400
    media_image37.png
    Greyscale
, 
    PNG
    media_image38.png
    200
    400
    media_image38.png
    Greyscale
,

    PNG
    media_image39.png
    200
    400
    media_image39.png
    Greyscale
, 
    PNG
    media_image40.png
    200
    400
    media_image40.png
    Greyscale
,

    PNG
    media_image41.png
    200
    400
    media_image41.png
    Greyscale
, 
    PNG
    media_image42.png
    200
    400
    media_image42.png
    Greyscale
,

    PNG
    media_image43.png
    200
    400
    media_image43.png
    Greyscale
, 
    PNG
    media_image44.png
    200
    400
    media_image44.png
    Greyscale
,

    PNG
    media_image45.png
    200
    400
    media_image45.png
    Greyscale
, 
    PNG
    media_image46.png
    200
    400
    media_image46.png
    Greyscale
,

    PNG
    media_image47.png
    200
    400
    media_image47.png
    Greyscale
, 
    PNG
    media_image48.png
    200
    400
    media_image48.png
    Greyscale
,

    PNG
    media_image49.png
    200
    400
    media_image49.png
    Greyscale
, 
    PNG
    media_image50.png
    200
    400
    media_image50.png
    Greyscale
,

    PNG
    media_image51.png
    200
    400
    media_image51.png
    Greyscale
, 
    PNG
    media_image52.png
    200
    400
    media_image52.png
    Greyscale
,

    PNG
    media_image53.png
    200
    400
    media_image53.png
    Greyscale
, 
    PNG
    media_image54.png
    200
    400
    media_image54.png
    Greyscale
,

    PNG
    media_image55.png
    200
    400
    media_image55.png
    Greyscale
, 
    PNG
    media_image56.png
    200
    400
    media_image56.png
    Greyscale
,
 and 
    PNG
    media_image57.png
    200
    400
    media_image57.png
    Greyscale
,
or a pharmaceutically acceptable salt thereof.

40.	A pharmaceutical composition comprising a pharmaceutically acceptable carrier or diluent and a compound according to claim 27, or a pharmaceutically acceptable salt thereof.

	Appropriate correction is required.


	Claim 39 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation(s):
	A compound selected from the group consisting of:

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
 and 
    PNG
    media_image47.png
    200
    400
    media_image47.png
    Greyscale
,
or a pharmaceutically acceptable salt thereof.

	Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112(a)
	The following is a quotation of the first paragraph of 35 U.S.C. § 112:
(a) IN GENERAL.  The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Method for treatment and/or prevention of a neurological and psychiatric disorder associated with glutamate dysfunction…, comprising administering… an instantly recited substituted [1,2,4]triazolo[4,3-a]pyrazine

	Claims 36-38 are rejected under 35 U.S.C. § 112(a) as failing to comply with the enablement requirement because the claims contain subject matter, particularly a method for treatment and/or prevention of a neurological and psychiatric disorder associated with glutamate dysfunction…, comprising administering… an instantly recited substituted [1,2,4]triazolo[4,3-a]-pyrazine, which was not described in the specification in such a way as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use (perform) the invention commensurate in scope with these claims.
	There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue.  These factors include, but are not limited to: (a) breadth of the claims; (b) nature of the invention; (c) state of the prior art; (d) level of one of ordinary skill in the art; (e) level of predictability in the art; (f) amount of direction provided by the inventor or joint inventor; (g) existence of working examples; and (h) quantity of experimentation needed to make or use the invention based on the content of the disclosure.  {See Ex parte Forman 230 USPQ 546 (Bd. Pat. App. & Inter. 1986); and In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988)}.
	The above factors, regarding the present invention, are summarized as follows:
(a)	Breadth of the claims - the breadth of the claims includes a method for treatment and/or prevention of a neurological and psychiatric disorder associated with glutamate dysfunction…, comprising administering… an instantly recited substituted [1,2,4]-triazolo[4,3-a]pyrazine;

(b)	Nature of the invention - the nature of the invention is performance of a method for treatment and/or prevention of a neurological and psychiatric disorder associated with glutamate dysfunction…, comprising administering… an instantly recited substituted [1,2,4]triazolo[4,3-a]pyrazine;

(c)	State of the prior art - Nature Reviews: Drug Discovery offers a snapshot of the state of the drug development art.  Herein, drug development is stated to follow the widely accepted Ehrlich model which includes: 1) development of a broad synthetic organic chemistry program; 2) subsequent testing of compounds in an appropriate laboratory model for the disease to be treated; and 3) screening of compounds with low toxicity in prospective clinical trials (Jordan, V. C. Nature Reviews: Drug Discovery, 2, 2003, 205).  Similarly, no single drug has been discovered that is effective in preventing and/or treating the myriad of neurological and psychiatric disorder associated with glutamate dysfunction, including, but not limited to, cognitive decline, cognitive impairment, dementia, and schizophrenia{See In re Hokum, 226 USPQ 353 (ComrPats 1985)}.  Moreover, WO 19/145214 illustrates the synthesis of substituted [1,2,4]triazolo[4,3-a]pyrazines, and/or methods of use thereof {Graziani, et al. WO 19/145214, 2019};

(d)	Level of one of ordinary skill in the art - the artisans performing the inventor’s or joint inventor’s method for treatment and/or prevention of a neurological and psychiatric disorder associated with glutamate dysfunction…, comprising administering… an instantly recited substituted [1,2,4]triazolo[4,3-a]pyrazine, would be a collaborative team of synthetic chemists and/or health practitioners, possessing commensurate degree level and/or skill in the art, as well as several years of professional experience;

(e)	Level of predictability in the art - Synthetic organic chemistry is quite unpredictable (See In re Marzocchi and Horton 169 USPQ at 367 ¶3).  Similarly, it is well established that [T]he scope of enablement varies inversely with the degree of unpredictability of the factors involved, and physiological activity is generally considered to be an unpredictable factor {See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970)}.

	Moreover, the following excerpt is taken from Hackam, et al., with respect to the poor replication of animal research in human clinical trials {Hackam, et al. JAMA, 296(14), 2006, 1731-1732}:

		Only about a third of highly cited animal research translated at the level of human randomized trials.  This rate of translation is lower than the recently estimated 44% replication rate for highly cited human studies.  Nevertheless, we believe these findings have important implications.  First, patients and physicians should remain cautious about extrapolating the findings of prominent animal research to the care of human disease.  Second, major opportunities for improving study design and methodological quality are available for preclinical research.  Finally, poor replication of even high-quality animal studies should be expected by those who conduct clinical research.

(f)	Amount of direction provided by the inventor - the invention lacks direction with respect to making and/or using (performing) a method for treatment and/or prevention of a neurological and psychiatric disorder associated with glutamate dysfunction…, comprising administering… an instantly recited substituted [1,2,4]triazolo[4,3-a]-pyrazine;

(g)	Existence of working examples - the disclosure is insufficient to allow extrapolation of the limited examples to enable performing the instantly recited method for treatment and/or prevention of a neurological and psychiatric disorder associated with glutamate dysfunction…, comprising administering… an instantly recited substituted [1,2,4]triazolo[4,3-a]pyrazine.
			Similarly, according to the specification, the instantly recited substituted [1,2,4]-triazolo[4,3-a]pyrazines are capable of preventing and/or treating a variety of neuro-logical and psychiatric disorders associated with glutamate dysfunction, including, but not limited to, cognitive decline, cognitive impairment, dementia, and schizo-phrenia; however, the specification fails to set forth any convincing in vitro and/or in vivo assays corroborating the alleged activity in association with any neurological and psychiatric disorders associated with glutamate dysfunction, including, but not limited to, cognitive decline, cognitive impairment, dementia, and schizophrenia.  There is insufficient disclosure to reasonably conclude that the method for treatment and/or prevention of a neurological and psychiatric disorder associated with glutamate dysfunction…, comprising administering… an instantly recited substituted [1,2,4]-triazolo[4,3-a]pyrazine, as recited, would contribute to prevention and/or treatment of any neurological and psychiatric disorder associated with glutamate dysfunction, including, but not limited to, cognitive decline, cognitive impairment, dementia, and schizophrenia.  Furthermore, the combination of the instant specification and Graziani, et al. in WO 19/145214, lacks adequate credible evidence to support the assertion that a method for treatment and/or prevention of a neurological and psychiatric disorder associated with glutamate dysfunction…, comprising administering… an instantly recited substituted [1,2,4]triazolo[4,3-a]pyrazine, as recited, would contribute to the prophylaxis of any neurological and psychiatric disorder associated with glutamate dysfunction, including, but not limited to, cognitive decline, cognitive impairment, dementia, and schizophrenia, since the inventor or joint inventor has neither provided convincing data for any patient population, nor indicated any art recognized correlation between the disclosed data and the breadth of the claims.
	Within the specification, [A]t least one specific operative embodiment or example of the invention must be set forth.  The example(s) and description should be of sufficient scope as to justify the scope of the claims.  Markush claims must be provided with support in the disclosure for each member of the Markush group.  Where the constitution and formula of a chemical compound is stated only as a probability or speculation, the disclosure is not sufficient to support claims identifying the compound by such composition or formula.  See MPEP § 608.01(p) and MPEP § 2173.05.


    PNG
    media_image58.png
    200
    400
    media_image58.png
    Greyscale
(h)	Quantity of experimentation needed to make and/or use (perform) the invention based on the content of the disclosure - predicting whether a recited compound is in fact one that produces a desired physiological effect at a therapeutic concentration and with useful kinetics, is filled with experimental uncertainty, and without proper guidance, would involve a substantial amount of experimentation (Jordan, V. C. Nature Reviews: Drug Discovery, 2, 2003, 205-213).  Furthermore, it is unclear, based on the guidance provided by the specification, whether an instantly recited substituted [1,2,4]triazolo[4,3-a]pyrazine, such as (3-chlorophenyl)(3-(phenylethynyl)-5,6-dihydro-[1,2,4]triazolo[4,3-a]pyrazin-7(8H)-yl)methanone, shown to the left above, possesses utility as a therapeutic agent, useful in a method for treatment and/or prevention of a neurological and psychiatric disorder associated with glutamate dysfunction…, comprising administering… an instantly recited substituted [1,2,4]triazolo[4,3-a]pyrazine.  Thus, one of ordinary skill in the art, at the time this invention was made, would have an unreasonable expectation of success and undue experimentation in transferring the in vitro method for treatment and/or prevention of a neurological and psychiatric disorder associated with glutamate dysfunction…, comprising administering… an instantly recited substituted [1,2,4]-triazolo[4,3-a]pyrazine, wherein the neurological and psychiatric disorder associated with glutamate dysfunction, includes, but is not limited to, cognitive decline, cognitive impairment, dementia, and schizophrenia, to any patient population.

	A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the invention was filed, would not have taught one skilled in the art how to make and/or use (perform) the full scope of the claimed invention without undue experimentation.  {See In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)}.
	The determination that undue experimentation would have been needed to make and use the claimed invention is not a single, simple factual determination.  Rather, it is a conclusion reached by weighing all the above noted factual considerations.  (See In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404).  These factual considerations are discussed comprehensively in MPEP § 2164.08 (scope or breadth of the claims), § 2164.05(a) (nature of the invention and state of the prior art), § 2164.05(b) (level of one of ordinary skill), § 2164.03 (level of predictability in the art and amount of direction provided by the inventor or joint inventor), § 2164.02 (the existence of working examples) and § 2164.06 (quantity of experimentation needed to make or use the invention based on the content of the disclosure).
	Based on a preponderance of the evidence presented herein, the conclusion that the inventor or joint inventor is insufficiently enabled for making and/or using (performing) a method for treatment and/or prevention of a neurological and psychiatric disorder associated with glutamate dysfunction…, comprising administering… an instantly recited substituted [1,2,4]-triazolo[4,3-a]pyrazine, is clearly justified.
	The examiner suggests replacing the existing recitations with the following recitations, to overcome this rejection:
36.	A method for modulating metabotropic glutamate receptor 5 activity in a subject, wherein the method comprises administering to the subject in need thereof an effective amount of a compound according to claim 27, or a pharmaceutical composition thereof.

37.	The method according to claim 36, wherein the subject has a neurological disorder or psychological disorder associated with glutamate dysfunction selected from the group consisting of cognitive decline, cognitive impairment, dementia, and schizophrenia.

38.	The method according to claim 37, wherein the cognitive decline, cognitive impairment, or dementia is selected from the group consisting of Alzheimer’s dementia, cognitive decline associated with autism, cognitive impairment associated with autism, Phelan-McDermid syndrome, psychosis, Rett’s syndrome, and tuberous sclerosis.

41.	The method according to claim 37, wherein the cognitive decline, cognitive impairment, or dementia is selected from the group consisting of addiction, anxiety, epilepsy, fragile X syndrome, irritable bowel syndrome, levodopa-induced dyskinesia, major depressive disorder, pain, Parkinson’s disease, substance abuse, substance dependence, and urinary incontinence.

Claim Rejections - 35 U.S.C. § 112(b)
	The following is a quotation of the second paragraph of 35 U.S.C. § 112:
(b) CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or joint inventor regards as the invention.

	Claims 36-38 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 36 recites the limitation, A method for treatment and/or prevention of a neurological and psychiatric disorder associated with glutamate dysfunction…, comprising administering… a compound according to claim 27, in lines 1-4 of the claim.  There is insufficient antecedent basis, in claim 27, for this limitation, with respect to the composition comprising an instantly recited substituted [1,2,4]triazolo[4,3-a]pyrazine.  According to claim 27, a composition is recited, not a compound, with respect to the composition comprising an instantly recited substituted [1,2,4]triazolo[4,3-a]pyrazine.

	The examiner suggests amending the claims, particularly as stated in the section above entitled Claim Rejections - 35 U.S.C. § 112(a), to overcome this section of the rejection.
	Similarly, the inventor or joint inventor should further note that a broad limitation together with a narrow limitation that falls within the broad limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).
	Likewise, the inventor or joint inventor should further note that claim 36 recites the broad limitation, a neurological and psychiatric disorder associated with glutamate function, and the claims also recites schizophrenia, cognitive decline, dementia, and cognitive impairment, respectively, which are the narrower statements of the limitation.
	Next, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), pertaining to where broad language is followed by such as and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and consequently, not required, or (b) a required feature of the claim.
	Then, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).
	Moreover, the inventor or joint inventor should further note that [C]laims which depend from indefinite claims are also indefinite.  {See Ex parte Cordova, 10 USPQ 2d 1949, 1952 (PTO Bd. App. 1989)}.
	The examiner suggests amending the claims, particularly as stated in the section above entitled Claim Rejections - 35 U.S.C. § 112(a), to overcome this section of the rejection.

	Claim 37 is further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 37 recites the functional limitation and/or physicochemical property, A method according to claim 36, wherein the compound is an mGlu5 positive allosteric modulator, in lines 1-2 of the claim.
	Similarly, the inventor or joint inventor should further note that the aforementioned functional limitation and/or physicochemical property renders the instant invention ambiguous, vague, incoherent, opaque and/or otherwise unclear to the examiner and fails to meet the statutory requirements of 35 U.S.C. § 112(b), since the limitation merely states a functional limitation and/or physicochemical property (i.e. mGlu5 positive allosteric modulator) without providing any clarity regarding how the functional limitation and/or physicochemical property is imparted.
	Likewise, the inventor or joint inventor should further note that the instantly recited mGlu5 positive allosteric modulator functional limitation and/or physicochemical property does not appear to emanate from and/or does not appear to be an inherent or salient property of the instantly recited substituted [1,2,4]triazolo[4,3-a]pyrazines.
	Next, the inventor or joint inventor should further note that the examiner is uncertain whether the instantly recited substituted [1,2,4]triazolo[4,3-a]pyrazines administered within the method for treatment and/or prevention of a neurological and psychiatric disorder associated with glutamate dysfunction require an additional unrecited component to be admixed therewith, such as an additional therapeutic agent, bulking agent, solvent, or buffer, to impart the mGlu5 positive allosteric modulator functional limitation and/or physicochemical property.
	Consequently, the inventor or joint inventor should further note that since the instantly recited substituted [1,2,4]triazolo[4,3-a]pyrazines administered within the method for treatment and/or prevention of a neurological and psychiatric disorder associated with glutamate dysfunction incorporate the aforementioned ambiguous, vague, incoherent, opaque and/or otherwise unclear mGlu5 positive allosteric modulator functional limitation and/or physicochemical property, the instantly recited method for treatment and/or prevention of a neurological and psychiatric disorder associated with glutamate dysfunction…, comprising administering… an instantly recited substituted [1,2,4]triazolo[4,3-a]pyrazine is rendered indefinite under 35 U.S.C. § 112(b), since one of ordinary skill in the art may not reasonably determine the metes and bounds of the instantly recited substituted [1,2,4]triazolo[4,3-a]pyrazines administered within the method for treatment and/or prevention of a neurological and psychiatric disorder associated with glutamate dysfunction, due to an inability to establish the metes and bounds encompassed by the mGlu5 positive allosteric modulator functional limitation and/or liquid physicochemical property.
	Moreover, the inventor or joint inventor should further note that [A] claim which omits matter disclosed to be essential to the invention, as described in the specification or in other statements of record, may also be rejected under 35 U.S.C. § 112(a), as not enabling.  {See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976); and MPEP § 2164.08(c)}.
	The examiner suggests amending the claim, particularly as stated in the section above entitled Claim Rejections - 35 U.S.C. § 112(a), to overcome this rejection.

	Claim 38 is further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 37 recites the functional limitation and/or physicochemical property, A method according to claim 36, wherein the compound is an mGlu5 negative allosteric modulator, in lines 1-2 of the claim.
	Similarly, the inventor or joint inventor should further note that the aforementioned functional limitation and/or physicochemical property renders the instant invention ambiguous, vague, incoherent, opaque and/or otherwise unclear to the examiner and fails to meet the statutory requirements of 35 U.S.C. § 112(b), since the limitation merely states a functional limitation and/or physicochemical property (i.e. mGlu5 negative allosteric modulator) without providing any clarity regarding how the functional limitation and/or physicochemical property is imparted.
	Likewise, the inventor or joint inventor should further note that the instantly recited mGlu5 negative allosteric modulator functional limitation and/or physicochemical property does not appear to emanate from and/or does not appear to be an inherent or salient property of the instantly recited substituted [1,2,4]triazolo[4,3-a]pyrazines.
	Next, the inventor or joint inventor should further note that the examiner is uncertain whether the instantly recited substituted [1,2,4]triazolo[4,3-a]pyrazines administered within the method for treatment and/or prevention of a neurological and psychiatric disorder associated with glutamate dysfunction require an additional unrecited component to be admixed therewith, such as an additional therapeutic agent, bulking agent, solvent, or buffer, to impart the mGlu5 negative allosteric modulator functional limitation and/or physicochemical property.
	Consequently, the inventor or joint inventor should further note that since the instantly recited substituted [1,2,4]triazolo[4,3-a]pyrazines administered within the method for treatment and/or prevention of a neurological and psychiatric disorder associated with glutamate dysfunction incorporate the aforementioned ambiguous, vague, incoherent, opaque and/or otherwise unclear mGlu5 negative allosteric modulator functional limitation and/or physicochemical property, the instantly recited method for treatment and/or prevention of a neurological and psychiatric disorder associated with glutamate dysfunction…, comprising administering… an instantly recited substituted [1,2,4]triazolo[4,3-a]pyrazine is rendered indefinite under 35 U.S.C. § 112(b), since one of ordinary skill in the art may not reasonably determine the metes and bounds of the instantly recited substituted [1,2,4]triazolo[4,3-a]pyrazines administered within the method for treatment and/or prevention of a neurological and psychiatric disorder associated with glutamate dysfunction, due to an inability to establish the metes and bounds encompassed by the mGlu5 negative allosteric modulator functional limitation and/or liquid physicochemical property.
	Moreover, the inventor or joint inventor should further note that [A] claim which omits matter disclosed to be essential to the invention, as described in the specification or in other statements of record, may also be rejected under 35 U.S.C. § 112(a), as not enabling.  {See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976); and MPEP § 2164.08(c)}.
	The examiner suggests amending the claim, particularly as stated in the section above entitled Claim Rejections - 35 U.S.C. § 112(a), to overcome this rejection.

Allowable Subject Matter

	No claims are allowed.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624